DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Amendment filed 31 Mar. 2022
	Claims 1-16 are pending in this case. Claims 1 and 11 are independent claims

Applicant’s Response

In Applicant’s Response dated 31 Mar. 2022, Applicant amended claims 1 and 11; argued against all rejections previously set forth in the Office Action dated 01 Oct. 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-16:
Claim 1 is directed to a mere abstract idea 
With regard to step 2A of the Alice/Mayo framework, the abstract idea consists
of: a content designated section setting step of setting a designated section of content by input keys of an input device; an authored content collection step of collecting content of an electronic work, located in the designated section, as authored content; an identification information generation step of generating identification information about the authored content; a correlation collection step of collecting a correlation between the authored content and other authored content; a relation attribute collection step of collecting a relation attribute for a characteristic of a change between the authored content and the other authored content; an RD generation step of generating an RD by converting the authored content, the identification information, the correlation, and the relation attribute into a dataset.

This process is ineligible under step 2A because the claim never really display an output. 
rather it appears to claim steps/functions to performed. 

With regard to step 2B of the Alice/Mayo framework, there doesn’t appear to be any
additional elements that amount to significantly more than a judicial exception. That is,
there doesn’t appear to any improvement to the technology since nothing is produce/displayed once all the steps are completed. The limitation “an RD generation step of generating an RD” is nothing
significantly more (see Apple v. Ameranth above). 


	In summary, Claim 11 recite a “system” comprising various “modules configured to” perform various functions.  The Specification (0022) expressly states, “Software and/or data may be permanently or temporarily embodied via a physical or virtual device, a storage medium, or a transmitted signal wave by a processing unit, or may be distributed over a networked computer system and stored or executed in a distributed manner.” Thus, the “system” is computer software per se.    
	Computer software is not a process, a machine, a manufacture or a composition of matter, as set forth in 35 U.S.C. 101.  Accordingly, the claims do not recite statutory subject matter.
	Claims 11-16 merely recite additional computer software components and/or functionality of the “system.”  Thus, none of Claims 11-16 recite statutory subject matter.


Response to Arguments
Applicant's arguments filed 31 Mar. 2022 have been fully considered but they are not persuasive, for the reason previous stated, the claim does not output/display the converted content to a display/client. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/James J Debrow/
Primary Patent Examiner
Art Unit 2144 
571-272-5768